C. D. Humaeao. Daños y perjuicios.
Por CUANTO, el demandado en este caso interpuso recurso de ape-lación contra una sentencia que lo condenó a pagar al demandante la cantidad de $150 por concepto de daños y perjuicios y $50 por honorarios de abogado.
Por cuanto, la evidencia fué contradictoria. La del demandante tendió a demostrar que él se encontraba en su casa en compañía de su madre. Que la madre tuvo necesidad de ir a la cocina como a las 7 ó 7:30 de la noche y que al aproximarse al fogón, dos perros del demandado, que penetraron en la cocina en persecución de una perra del demandante, acometieron a la madre de éste, destruyéndole el vestido. Que a los gritos de la madre, corrió el hijo, el demandante, y para auyentar a los perros tuvo que hacer uso de un machete, infi-riéndoles varias heridas, siendo en esos momentos mordido por uno de ellos en una pierna. Que a consecuencia de la herida estuvo inca-pacitado de asistir a su trabajo por espacio de dos meses. La del demandado fué al efecto de que el demandante no recibió tal herida y que por el contrario, debido a cierta enemistad que existía entre las dos familias, el demandante y su hermano, en la propia finca del de-mandado, cogieron los dos perros de, éste, los amarraron y a mache-tazos mataron uno e hirieron otro, a tal extremo que murió poco des-pués.
Por Cuanto, el juez de la corte inferior, que vió y oyó declarar' los testigos de una y otra parte, dirimió el conflicto a favor del de-mandante, declarando dicho juez que en el acto del juicio el deman-dante mostró y pudo el juez apreciar la cicatriz dejada por la herida, recibida.
Por Cuanto, el único error que se imputa a la corte sentenciadora es el que según el apelante cometió en la apreciación de la prueba.
POR Cuanto, el error, de haber existido, no es manifiesto,"y no se alega que al así apreciar la prueba lo hiciera la corte movida por pasión, prejuicio y parcialidad;
Por tanto, procede desestimar, y por la presente se desestima, el recurso interpuesto en este caso, y se confirma la sentencia apelada, que dictó la Corte de Distrito de Humaeao en 23 de junio de 1941.